826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James HARRELSON, Plaintiff-Appellant,v.Lynn OEHLING; Mr. Creecy; Aaron Johnson, Defendants-Appellees.
No. 87-7091
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided August 6, 1987.

James Harrelson, appellant pro se.
Tiare Bowe Smiley, Office of the Attorney General, for appellees.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny the request for appointment of counsel, and affirm the judgment below on the reasoning of the district court.  Harrelson v. Oehling, C/A No. 86-734-CRT (E.D.N.C., Mar. 27, 1987).


2
AFFIRMED.